Citation Nr: 0741019	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  03-02 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Propriety of the reduction of the 60 percent rating 
assigned to service-connected degenerative disc disease of 
the lumbar spine.  

2.  Entitlement to an increased evaluation for service-
connected degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The appellant served on active duty from March 1969 to 
December 1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Lincoln, 
Nebraska, VA Regional Office (RO).  

The Board notes that in March 2005, the appellant withdrew 
the appeal in regard to gastroespophageal reflux disease.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

This case has previously come before the Board.  Service 
connection for degenerative disc disease of the lumbar spine 
was granted in a December 1997 rating decision, and a 10 
percent evaluation was assigned from November 20, 1995.  The 
appellant appealed the evaluation assigned, and in an April 
1999 Board decision, an evaluation in excess of 10 percent 
for degenerative disc disease of the lumbar spine was denied.  

In correspondence received from the appellant's attorney, 
received on October 31, 2002, an increased evaluation for 
degenerative disc disease of the lumbar spine was requested.  
In January 2003, the AOJ increased the evaluation to 20 
percent from October 31, 2002.  The appellant filed a notice 
of disagreement in February 2003, and in a February 2003 
rating decision, a 60 percent evaluation was assigned for 
degenerative disc disease of the lumbar spine, from October 
31, 2002.  A statement of the case was issued in February 
2003.  

In a June 2003 rating decision, the AOJ determined that clear 
and unmistakable evidence was contained in the January 2003 
and February 2003 rating decisions, and proposed to reduce 
the 60 percent evaluation assigned for degenerative disc 
disease of the lumbar spine.  The decision noted that the AOJ 
erred in having applied the criteria for rating back 
disabilities in effect prior to the effective date of the 
revision in September 2002, noting that the appellant had 
filed his claim for an increase after the September 2002 
effective date, in October 2002.  In addition, the rating 
decision reflects the AOJ's determination that a rating in 
excess of 20 percent was not warranted under the new 
criteria.  In January 2004, the AOJ implemented the 
reduction, assigning a 20 percent rating for degenerative 
disc disease of the lumbar spine, from April 1, 2004.  

In October 2004, the Board remanded the matters to the AOJ 
for further development.  The case was returned to the Board 
for further appellate review, and in an October 2005 
decision, the Board denied the appellant's appeal, 
determining that the reduction from 60 percent to 20 percent 
was supportable and that a preponderance of the evidence was 
against a rating in excess of 20 percent for degenerative 
disc disease of the lumbar spine.  The appellant appealed the 
Board's October 2005 decision to the the United States Court 
of Appeals for Veterans Claims (CAVC).

In vacating the Board's October 2005 decision, the CAVC, in a 
May 2007 decision, stated the following:  

The record indicates that the appellant has 
continuously received VA treatment for his 
condition since January 2001.  R. at 107, 
114.  In particular, the appellant 
apparently received treatment for a variety 
of back ailments between January 2001 and 
April 2002, diagnosed as cervical spinal 
stenosis, bulging discs, herniated nucleus 
pulposus of the lumbosacral spine, cervical 
spondylosis, and degenerative changes of the 
lumbosacral spine.  R. at 125, 133, 137, 
148, 152."  Nitsch v. Nicholson (No. 05-3302 
) at 1-2 (2007).  

Essentially, the Court stated that each time the appellant 
sought treatment at a VA facility it may have represented an 
informal claim.  See 38 CFR § 3.155 (c) and 3.157.  The AOJ 
has not addressed whether any of the VA medical reports, 
dated prior to September 23, 2002, qualify as an informal 
claim, and if so, whether application of the criteria 
effective during any relevant period would affect the outcome 
of the rating.  

In that regard, the Board notes that multiple revisions have 
been made to the Schedule for Rating Disabilities for the 
spine.  Effective September 23, 2002, the criteria for 
adjudicating intervertebral disc syndrome was revised.  See 
67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293).  Furthermore, on 
August 26, 2003, the rating criteria for all spinal 
disabilities were revised and published in the Federal 
Register.  See 66 Fed. Reg. 51454- 51458 (Sep. 26, 2003) (now 
codified as amended at 38 C.F.R. § 4.71(a), Diagnostic Code's 
5235 to 5243).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.114 (2007).

Under Diagnostic Code 5291, prior to the changes, slight 
limitation of motion of the dorsal (thoracic) segment of the 
spine warranted a 0 percent evaluation; a 10 percent 
evaluation required either moderate or severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (2002).

Under Diagnostic Code 5292, prior to the changes, slight 
limitation of motion of the lumbar spine was rated 10 percent 
disabling when slight, 20 percent disabling when moderate, 
and 30 percent disabling when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

Under Diagnostic Code 5295, prior to the changes, lumbosacral 
strain with characteristic pain on motion warranted a 10 
percent rating, with muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position warrants a 20 percent rating, and severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion warranted a 40 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).

As noted, the first revisions affected the criteria for 
intervertebral disc syndrome. Under the previous Diagnostic 
Code 5293, effective prior to September 23, 2002, 
postoperative, cured intervertebral disc syndrome warrants a 
zero disability rating, mild intervertebral disc syndrome 
warrants a 10 percent disability rating, moderate with 
recurring attacks warrants a 20 percent disability rating, 
and severe with recurring attacks with intermittent relief 
warrants a 40 percent disability rating.  A 60 percent rating 
is required for evidence of pronounced intervertebral disc 
syndrome; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).

Under the revised Diagnostic Code 5293, effective September 
23, 2002, intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrant a 10 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
A 40 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least 4 weeks, but 
less than 6 weeks, during the past 12 months.  A maximum 60 
percent evaluation is warranted when rating based on 
incapacitating episodes, and such is assigned when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  The attached notes 
state that an incapacitating episode is a period with acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, or combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, or muscle spasm, 
guarding, or localizing tenderness not resulting in abnormal 
gait or abnormal spinal contour, or vertebral body fracture 
with loss of 50 or more of height warrants a 10 percent 
rating.  Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2007).

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees and 
of the thoracolumbar spine is 240 degrees.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

The criteria for evaluating intervertebral disc disease were 
essentially unchanged from the September 2002 revisions, 
except that the Diagnostic Code for intervertebral disc 
disease was changed from 5293 to 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code's 5235-5243 (2007).

In regard to a rating reduction, the Board notes that there 
is no question that a disability rating may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The Court, in Brown 
v. Brown, 5 Vet. App. 413 (1993), interpreted the provisions 
of 38 C.F.R. § 4.13 to require that in any evaluation 
reduction case, it must be ascertained, based upon a review 
of the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 
and 4.10 provide that in any evaluation-reduction case, not 
only must it be determined that an improvement in a 
disability has actually occurred, but also that improvement 
in a disability actually reflects an improvement in the 
appellant's ability to function under the ordinary conditions 
of life and work.  The provisions of 38 C.F.R. § 3.344(c) 
also establish that there must be improvement before an 
evaluation is reduced.  The Court has restored evaluations 
when VA has failed to consider whether there is improvement.  

The Board notes that improvement was not addressed in the 
January 2003 and February 2003 rating decisions.  The Board 
further notes that it appears that the AOJ assigned a 60 
percent evaluation for degenerative disc disease, in part, 
based upon magnetic resonance imaging (MRI) and x-ray 
examinations, dated in December 2002, noted by the AOJ to 
show a "severe" back disability.  

On VA examination in April 2004, the examiner stated that the 
appellant's lumbar pain was getting worse.  The Board notes 
that a January 2004 rating decision reflects service 
connection was established for radiculopathy of the left 
lower extremity associated with degenerative disc disease of 
the lumbar spine, from April 2004.  The Board finds that 
further development is necessary in order to make a 
determination in this matter.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should consider all of the VA 
medical reports, dated prior to September 
23, 2002, and make a determination as to 
which of the reports, if any, qualify as 
an informal claim for an increased rating 
for degenerative disc disease of the 
lumbosacral spine, to include any 
neurologic impairment.  If any informal 
claim is identified, the applicable 
criteria should be considered for the 
relevant period.  

2.  The AOJ should schedule the appellant 
for a VA orthopedic examination to 
determine the degree of impairment due to 
degenerative disc disease of the lumbar 
spine.  The claims file should be made 
available for review in conjunction with 
the examination and the examiner's 
attention should be directed to this 
remand.  All necessary tests should be 
conducted.  The AOJ should request that 
the examiner provide an opinion as to the 
degree of impairment due to the lumbar 
spine disability, to include providing 
range of motion findings and whether there 
is any ankylosis of the lumbar spine, as 
well as the existence and degree of any 
identified neurological impairment of the 
extremities due to degenerative disc 
disease of the lumbar spine.  In addition, 
an opinion should be requested as to the 
impact of lumbar spine degenerative disc 
disease on the appellant's employability, 
to include whether there have been any 
incapacitating episodes requiring bed rest 
prescribed by a physician, and if so, the 
duration and frequency of any identified 
incapacitating episode.  The opinion 
should contain the date or dates upon 
which any increase or decrease in the 
degree of impairment occurred.  If a 
decrease in the degree of impairment is 
identified, the examiner should provide an 
opinion as to whether the improvement 
actually reflects an improvement in the 
appellant's ability to function under the 
ordinary conditions of life and work.  A 
complete rationale should accompany all 
opinions provided.  

3.  In light of the above, the AOJ should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

